Citation Nr: 1733955	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for eczema of the lateral calves and heels.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to February 2010. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.   


FINDINGS OF FACT

For the entire initial rating period, the Veteran's service-connected eczema has affected less than 5 percent of total body area and less than 5 percent of the exposed area, with the need for topical corticosteroids for less than six weeks in the past twelve months.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's eczema has been assigned an initial noncompensable rating under the 38 C.F.R. §4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 7806 (2016).

On VA general medical examination in July 2010, the Veteran was diagnosed with eczema that covered the lateral calves and heels.  At the time of the examination, the Veteran reported dry itchy scaling skin, which sometime cracked and bled.  The Veteran noted that he used moisturizing cream on the surface area effect.  Upon examination, the examiner ultimately concluded that the eczema, or skin condition, was resolved and that the Veteran did not display any symptoms at the examination.  

At a VA skin examination in June 2016, the Veteran reported that his skin condition on the ankles and heels developed into rashes that were itchy and painful, with dry scaling, and some fluid drainage.  On examination the VA examiner diagnosed eczema that affected less than five percent of the Veteran's total body area, none of which was noted to be exposed as the area affected were on his ankles and heels.  On review of the Veteran's medical records, the examiner noted the requirement for topical corticosteroids treatments for less than six weeks in the last twelve months for the condition.  The report was silent on any need for any systemic treatment, oral or otherwise.  Similarly, the remaining report noted no other skin conditions or symptoms. 

A review conducted on the Veteran's VA medical records shows no further evidence demonstrating any additional symptoms or treatments for the service-connected skin disability that has not already been discussed by the VA examiners of record.  The Board finds that the records show that the Veteran has a skin condition, but do not speak to any aspect of the criteria requisite for any next higher rating.  Specifically, the record does not show any increases in the severity of the skin disability as to require any systemic therapy such as corticosteroids or other immunosuppressive drugs, or an increase in the area affect to more than five percent of total body surface area.  Therefore, the Board finds that the medical evidence does not offer any evidence warranting a higher compostable rating for the skin disability. 

Finally, in evaluating the claim the Board has considered the Veteran's own lay statements, to include those presented by the Veteran during his hearing before the undersigned.  Specifically, the Board acknowledges the Veteran's repeated complaints of painful, itchy, and dry scaling of the affected area, that sometimes cracked and bled.  The Board finds the Veteran both competent and credible in assessing the symptoms of his condition, to include his need for applying a topical corticosteroid.  However, even considering the Veteran's claims, which are corroborated by the VA examination of record, the Veteran's condition does not fulfil the criteria for a 10 percent rating.  A 10 percent rating, under the appropriate Diagnostic Code requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  The Board finds that even considering the Veteran's statements as fact, the manifestations of his skin disability do not meet those requirements.  

Here, the evidence of record demonstrates that the Veteran's condition only affects his heels and ankle area.  That is not only noted by the VA examinations, but also acknowledged by the Veteran himself.  There has been no allegation or competent evidence to demonstrate that the affected area has expanded or cover more than the ankles, shins, and heels.  Therefore, the June 2016 examiner noted that the area accounted for less than 5 percent of the total surface area of the body and that none of the affected area was considered exposed.  Additionally, the examiner noted that the Veteran used topical corticosteroid treatments for the skin disability.  The June 2016 examiner reported no oral, or systemic, therapy was used or needed for the skin disability, and the Veteran himself has never reported the need for any systemic therapy.  Systemic therapy, as contemplated by the Diagnostic Code is not the same as simple topical corticosteroid treatment.  Johnson vs. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Consequently, as there is no evidence of any systemic therapy, the Board finds that a compensable rating for the skin disability remains unwarranted.  

The remaining diagnostic codes related to the skin pertain to disabilities such as acne, leishmaniasis, tuberculosis luposa, bullous disorders, psoriasis, and others, are not relevant to this analysis, as there is no evidence that the Veteran suffers such conditions. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the service-connected skin disability and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the manifestations of the service-connected bilateral hearing loss and scar are contemplated by the schedular criteria. 

With regard to the Veteran's skin disability, the entire realm of diagnostic codes related to skin disorders were considered and the Veteran's symptoms most closely approximate those found with the criteria warranting noncompensable ratings.  The various symptoms which may impact this condition, such as pain, itchiness, dry skin, and some cracking and bleeding, has been contemplated by the rating schedule.  The severity shown by the Veteran's disability picture is found within the noncompensable rating.  The criteria provide for higher ratings, but the Veteran's symptoms did not meet the criteria for the assignment of higher ratings as the area affected was not as much as required for a higher rating and the type of treatment required for a higher rating was not shown.  Accordingly, the Board determines that the Veteran's complaints related to his scar have been considered under the criteria set forth in the rating schedule under 38 C.F.R. § 4.118. 

Furthermore, even if the Veteran's symptoms were considered outside the contemplated manifestations of the appropriate diagnostic codes, which the Board note not concede, extraschedular consideration would remain unwarranted, as there is no evidence that the skin disability causes marked interference with his employment or requires frequent hospitalization.  Therefore, the Board finds that referral for extraschedular consideration is not warranted. 

A Veteran may also be awarded an extraschedular rating based upon the combined effects of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities do not capture the impact of all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no indication in the record, nor does the Veteran claim, that the service-connected disabilities, when considered together, produce a combined effect taking the overall severity of the Veteran's service-connected conditions outside of the realm of consideration under the schedular criteria.  The combined ratings assigned adequately compensate the Veteran for the overall impairment caused by his service-connected disabilities.

Accordingly, the Board finds that the criteria for a compensable rating for a skin condition has not been met, and that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a skin disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


